DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 8 November, 2021.
Claims 1, 3, 6, 10, 13, 18 and 21 have been amended.
Claims 1 – 15 and 17 - 21 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 10 recites the limitation “the medication” in the “lockbox” limitation.  There is insufficient antecedent basis for this limitation in the claim. Examiner assumes that the lockbox receives “the medication a user is scheduled to receive”, not “A plurality of medications” stored at a dispensary. Appropriate correction or clarification is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7, 8, 10 – 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al.: (US PGPUB 2015/0120094 A1) in view of Natarajan et al.: (US PGUB 2017/0132393 A1) in view of Brooks (US 6,898,299 B1).
CLAIMS 10 and 18
Kimchi discloses a delivery system that utilizes drones that includes the following limitations:
a drone delivery system including at least a drone capable of navigating between one or more residences and a [source location] storing a plurality of [items item of inventory]; (Kimchi 0020);
a lockbox at the one or more residences configured to dock with the drone to securely receive the [items of inventory]; (Kimchi 0023, 0095);
a computing system to receive information indicating a user is scheduled to receive [an item of inventory] at a residence of a user; (Kimchi 0023, 0124);
determine a route for the drone between the [source location] and the one or more residences associated with the user; (Kimchi 0020, 0023, 0037, 0095, 0115, 0118, 0126, 0128);
send the [item of inventory] in a container from the [source location] to the one or more residences associated with the user utilizing the route navigated by the drone; (Kimchi 0020, 0023, 0026, 0033, 0129, 0130, 0132);
notify the user that the [item of inventory] has been received at the lockbox at the one or more residences associated with the user as delivered by the drone utilizing one or more systems integrated at a location of the one or more residences; (Kimchi 0074, 0095, 0139);
wherein the lockbox receives the container from the drone (i.e. docks) and secures the medication until authorized for release by the user; (Kimchi 0039, 0046, 0067 – 0074, 0090, 0094, 0095);
release safeguards of the lockbox at the one or more residences associated with the user to dispense the [item of inventory] from the container for utilization by the user in response to receiving one or more [access codes or other identifier] through the one or more systems integrated with the residence of the user and separate from the container; (Kimchi 0067, 0074, 0081, 0086, 0090, 0095, 0098);
wherein the container requires one of the one or more [access codes or other identifier] to identify the user to release the medication; (Kimchi 0074, 0086).
Kimchi discloses an unmanned aerial vehicle (i.e. drone) delivery system for delivering items of inventory from a source location to a delivery location, including to a personal secure delivery location (i.e. a personal lockbox) at the residence of a user (i.e. the user’s home) using an aerial drone. The system receives an indication that an item of inventory should be delivered to the user, determines a route between the source location and personal lockbox. The drone engages a container in which the item of inventory is contained and sends the container from the source location to the user’s personal lockbox using the drone. The drone may disengage the container 
Kimchi discloses a wide variety of source locations/material handling facilities including “order fulfillment facilities, retail facilities and other facilities” (0023).  While Kimchi may be broadly construed to encompass medications delivery from a pharmacy or dispensary, Kimchi does not expressly disclose that the item of inventory is a medication, and that the source location is a dispensary. Natarajan (0004, 0005, 0011, 0035, 0038) discloses a prescription home delivery system that includes delivering a prescription medication home delivery service that include delivering a medication from a pharmacy to a location of a user, including the user’s home, using an autonomous vehicle such as a robotic vehicle or unmanned aerial vehicle (UAV) – i.e. a drone. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the delivery system of Kimchi so as to have included delivering prescriptions from a dispensary to a user’s location, in accordance with the teachings of Natarajan in order to allow the user to have medications delivered to their home so that they do not have to go out while sick.
With respect to the following limitations:
With respect to the following limitations:
releasing safeguards of the lockbox . . . in response to receiving one or more biometrics from the user; wherein the container requires one of the one or more biometrics (that) identify the user to be read from a biometric wearable to release the [safeguard]; (Brooks col. 4 line 41 – 64, col. 5 line 22 – 39, col. 17 line 46 – 55, col. 26 line 60 - 65).
The combination of Kimchi/Natarajan discloses entering access codes to authenticate a user and permit access to both the lockbox and the container with medication, but does not disclose biometric authentication. Nonetheless Kimchi includes any other identification technology within the scope of the invention. Brooks discloses an access control system that releases an electronic lock based on a biometric signature of the user in order to access various items, including medical equipment. Brooks senses biometric attributes or characteristics of the user using wearable sensors – i.e. a glove, wrist band, headset, watchband, etc. When the user is recognized, an action is authorized such as opening a lock.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the delivery system of Kimchi/Natarajan so as to have included biometric authentication to release the safeguards of the lockbox and to release the medication from the container, in accordance with the teachings of Brooks in order to provide security without the need to remember passwords of PINs. 
With respect to Claim 18, Kimchi also discloses:
a server storing instruction in a memory therein and one or more processors that execute the instruction to [perform operations recited in Claim 1]; (Kimchi 0147 - 0149).
CLAIM 1
Kimchi discloses a delivery system that utilizes drones that includes the following limitations:
receiving information indicating a user is scheduled to receive [an item of inventory] at a residence of a user; (Kimchi 0023, 0124);
determining a route between a [source location] storing the [item of inventory] and a residence of the user utilizing a drone; (Kimchi 0020, 0023, 0037, 0095, 0115, 0118, 0126, 0128);
sending the [item of inventory] in a container from the [source location] to the residence of the user utilizing the route navigated by the drone; (Kimchi 0020, 0023, 0026, 0033, 0129, 0130, 0132);
docking the drone with a lockbox at the residence and securely delivering the container to the lockbox for securing the medication; (Kimchi 0039, 0069 – 0070, 0090, 0094, 0095);
notifying the user that the [item of inventory] has been received at the residence based on delivery by the drone for consumption utilizing one or more systems integrated with the residence; (Kimchi 0074, 0095, 0139);
releasing safeguards of the lockbox to dispense the [item of inventory] at the residence of the user from the container after deliver by the drone for utilization by the user in response to receiving one or more [access codes or other identifier] at least one of which identifies the user through the one or more systems integrated with the residence of the user and separate from the container; (Kimchi 0067, 0074, 0081, 0086, 0090, 0095, 0098).
Kimchi discloses an unmanned aerial vehicle (i.e. drone) delivery system for delivering items of inventory from a source location to a delivery location, including to a personal secure delivery location (i.e. a personal lockbox) at the residence of a user (i.e. the user’s home) using an aerial drone. The system receives an indication that an item of inventory should be delivered to the 
Kimchi discloses a wide variety of source locations/material handling facilities including “order fulfillment facilities, retail facilities and other facilities” (0023).  While Kimchi may be broadly construed to encompass medications delivery from a pharmacy or dispensary, Kimchi does not expressly disclose that the item of inventory is a medication, and that the source location is a dispensary. Natarajan (0004, 0005, 0011, 0035, 0038) discloses a prescription home delivery system that includes delivering a prescription medication home delivery service that include delivering a medication from a pharmacy to a location of a user, including the user’s home, using an autonomous vehicle such as a robotic vehicle or unmanned aerial vehicle (UAV) – i.e. a drone. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the delivery system of Kimchi so as to have included delivering prescriptions from a dispensary to a user’s location, in accordance with the teachings of Natarajan in order to allow the user to have medications delivered to their 
With respect to the following limitations:
With respect to the following limitations:
releasing safeguards of the lockbox . . . in response to receiving one or more biometrics from the user; wherein the container requires one of the one or more biometrics at least one of which identifies the user; (Brooks col. 4 line 41 – 64, col. 5 line 22 – 39, col. 17 line 46 – 55, col. 26 line 60 - 65).
The combination of Kimchi/Natarajan discloses entering access codes to authenticate a user and permit access to both the lockbox and the container with medication, but does not disclose biometric authentication. Nonetheless Kimchi includes any other identification technology within the scope of the invention. Brooks discloses an access control system that releases an electronic lock based on a biometric signature of the user in order to access various items, including medical equipment. Brooks senses biometric attributes or characteristics of the user using wearable sensors – i.e. a glove, wrist band, headset, watchband, etc. When the user is recognized, an action is authorized such as opening a lock.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the delivery system of Kimchi/Natarajan so as to have included biometric authentication to release the safeguards of the lockbox and to release the medication from the container, in accordance with the teachings of Brooks in order to provide security without the need to remember passwords of PINs. 
CLAIMS 2 and 3
The combination of Kimchi/Natarajan/Brooks discloses the limitations above relative to Claim 1. Additionally, Kimchi discloses the following limitations:
receiving the medication in the container, wherein the container is configured for transport by the drone; (Kimchi 0033, 0039 - 0043);
the drone navigates airspace between at least the dispensary and the residence of the user avoiding permanent and temporary obstacles; (Kimchi 0020 - 0023, 0095, 128, 130).
Kimchi delivers containers with medications via drone that navigates between the source location and the user’s home while avoiding roads, weather, dangerous areas, environmental conditions, etc.
CLAIM 4
The combination of Kimchi/Natarajan/Brooks discloses the limitations above relative to Claim 1. Additionally, Kimchi discloses the following limitations:
the one or more systems integrated at the location include at least speakers and visual indicators; (Kimchi 0075).
CLAIMS 7 and 8
The combination of Kimchi/Natarajan/Brooks discloses the limitations above relative to Claim 1. Additionally, Brooks discloses the following limitations:
authenticating the user utilizing the one or more biometrics in response to the container being delivered to the residence of the user; and releasing the medication to the user in response to authenticating the user utilizing the one or more biometrics; wherein the authenticating is performed utilizing a biometric identifier associated with the user; (Brooks col. 4 line 41 – 64, col. 5 line 22 – 39, col. 17 line 46 – 55, col. 26 line 60 - 65).
The combination of Kimchi/Natarajan discloses entering access codes to authenticate a user and permit access to both the lockbox and the container with medication, but does not disclose 
 With respect to the following limitation:
wherein the container is configured for transport by the drone; (Kimchi 0033, 0039 - 0043).
CLAIM 11
The combination of Kimchi/Natarajan/Brooks discloses the limitations above relative to Claim 10. Additionally, Kimchi discloses the following limitations:
the one or more systems integrated at the location include at least speakers and visual indicators; (Kimchi 0075).
CLAIM 12
The combination of Kimchi/Natarajan/Brooks discloses the limitations above relative to Claim 10. Additionally, Kimchi discloses the following limitations:
lockboxes at each of the one or more residences for receiving the container and securing the medication until authorized for release by the user; (Kimchi 0090, 0095).
CLAIMS 20
The combination of Kimchi/Natarajan/Brooks discloses the limitations above relative to Claim 18. With respect to the following limitations:
authenticate the user utilizing the one or more biometrics in response to the container being delivered to the lockbox at the residence of the user by the drone; wherein the user at least temporarily resides at the location; and release the medication to the user in response to authenticating the user utilizing the one or more biometrics; (Brooks col. 4 line 41 – 64, col. 5 line 22 – 39, col. 17 line 46 – 55, col. 26 line 60 - 65).
The combination of Kimchi/Natarajan discloses entering access codes to authenticate a user and permit access to both the lockbox and the container with medication, but does not disclose biometric authentication. Nonetheless Kimchi includes any other identification technology within the scope of the invention. Brooks discloses an access control system that releases an electronic lock based on a biometric signature of the user in order to access various items, including medical equipment. Brooks senses biometric attributes or characteristics of the user using wearable sensors – i.e. a glove, wrist band, headset, watchband, etc. When the user is recognized, an action is authorized such as opening a lock.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the delivery system of Kimchi/Natarajan so as to have included biometric authentication to release the safeguards of the lockbox and to release the medication from the container, in accordance with the teachings of Brooks in order to provide security without the need to remember passwords of PINs.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al.: (US .
CLAIM 13
The combination of Kimchi/Natarajan/Brooks discloses the limitations above relative to Claims 10. With respect to the following limitations:
wherein the medication is sent automatically to the residence in response to medical reading of the user read by a biometric wearable at the residence; (Gopinathan 0006, 0008, 0019, 0033).
The combination of Kimchi/Natarajan/Brooks discloses delivering medications when a refill is due (Natarajan 0007, 0015, 0048, 0054), but does not disclose sending medication in response to a biometric reading read by a biometric wearable. Gopinathan discloses a wearable device with sensors for monitoring bio-data readings of a patient while at home or another remote location (i.e. EKG, oxygen saturation, blood pressure, pulse, temperature, etc.). The data is interpreted by a physician and a prescription may be ordered by the physician and subsequently delivered to the patient by mail or courier. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the delivery system of Kimchi/Natarajan/Brooks so as to have included delivering medications to a patient in response to biometric readings, including delivering the medication using the drone of Kimchi, in accordance with the teachings of Gopinathan, in order to properly treat a patient’s medical condition.
Examiner notes that prescribing drugs to a patient based on their biometric readings is old and well known in the art. For example, a patient having high blood pressure or blood glucose 
The claims further recite that the biometric reading of the user is being communicated to the dispensary. Higgins discloses a standardized data hub that includes biometric information from a patient’s home monitoring system being sent to a pharmacy. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the delivery system of Kimchi/Natarajan/Strong so as to have included delivering medications to a patient in response to biometric readings, including communicating biometrics to a pharmacy, in accordance with the teachings of Higgins, in order provide access to a patient’s biometric information to different users.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al.: (US PGPUB 2015/0120094 A1) in view of Natarajan et al.: (US PGUB 2017/0132393 A1) in view of Brooks (US 6,898,299 B1) and in further view of Gunderson et al.: (US PGPUB 2014/0046690 A1).
CLAIM 6
The combination of Kimchi/Natarajan/Brooks discloses the limitations above relative to Claim 1. With respect to the following limitations:
the medication is sent in real-time in response to a medical reading of the user read by a biometric wearable exceeding a threshold; (Gunderson 0132 - 0134, 0165 - 0167).
The combination of Kimchi/Natarajan/Brooks discloses a wearable device with sensors for monitoring bio-data readings of a patient while at home or another remote location (i.e. EKG, oxygen saturation, blood pressure, pulse, temperature, etc.). The data is interpreted by a physician and a prescription may be ordered by the physician and subsequently delivered to the .
Claims 5, 9, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al.: (US PGPUB 2015/0120094 A1) in view of Natarajan et al.: (US PGUB 2017/0132393 A1) in view of Brooks (US 6,898,299 B1) and in further view of Dickie et al.: (US PGPUB 2015/0048102 A1).
CLAIMS 5, 9, 15 and 17
The combination of Kimchi/Natarajan/Brooks discloses the limitations above relative to Claim 1. 
the container includes a plurality of compartments associated with medications for different times; (Dickie paragraph 0055 – 0057, 0068 and Figure 3);
the speakers provide instructions for the user to take the medication; (Dickie paragraph 0090);
the computing system prompts the user to take the medication in the one or more residences associated with the user and provides instructions for the user to take the medication; (Dickie paragraph 0013, 0090)
The combination of Kimchi/Natarajan/Strong/Gopinathan/Higgins does not disclose multi-compartment containers and medication reminders. Dickie discloses a multi-compartment medication container that reminds a user when it is time to take a dose and provides instructions as to which compartment to take the medication from and what the pills look like using voice messages. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the pneumatic tube delivery system of Kimchi/Natarajan/Strong/Gopinathan/Higgins so as to have included a multi-dose reminder container, in accordance with the teachings of Dickie in order to insure medication compliance (0001), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
CLAIM 19
The combination of Kimchi/Natarajan/Brooks discloses the limitations above relative to Claim 18. Additionally, Kimchi discloses the following limitations:
indicate to the user that the medication is available to be taken; (Kimchi 0074, 0095, 0139).

provide instructions for taking the medication; (Dickie paragraph 0090);
The combination of Kimchi/Natarajan/Brooks does not disclose instructions for taking the medication.  Dickie discloses a multi-compartment medication container that reminds a user when it is time to take a dose and provides instructions as to which compartment to take the medication from and what the pills look like. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the pneumatic tube delivery system of Kimchi/Natarajan/Brooks so as to have included an instruction for taking a medication, in accordance with the teachings of Dickie in order to insure medication compliance (0001), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al.: (US PGPUB 2015/0120094 A1) in view of Natarajan et al.: (US PGUB 2017/0132393 A1) in view of Brooks (US 6,898,299 B1) in view of Gopinathan et al.: (US PGPUB 2011/0092825 A1) in view of Higgins et al.: (US PGPUB 2008/0215627 A1) and in further view of Bhatt et al.: (US PGPUB 2002/0048600 A1).
CLAIM 21
The combination of Kimchi/Natarajan/Brooks discloses the limitations above relative to Claims 1. With respect to the following limitations:
wherein the medication is sent automatically . . . in response to the one or more medical readings of the user read by a biometric wearable at the residence; (Gopinathan 0006, 0008, 0019, 0033).

Examiner notes that prescribing drugs to a patient based on their biometric readings is old and well known in the art. For example, a patient having high blood pressure or blood glucose readings may have an appropriate drug prescribed by a doctor and fulfilled by a pharmacy. This is a routine occurrence in medicine.
The claims further recite that the biometric reading of the user is being communicated to the dispensary. Higgins discloses a standardized data hub that includes biometric information from a patient’s home monitoring system being sent to a pharmacy. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the delivery system of Kimchi/Natarajan/Strong so as to have included delivering medications to a patient in response to biometric readings, including communicating biometrics to a pharmacy, in accordance with the teachings of Higgins, in order 
With respect to the following limitations:
the medication is sent a plurality of times throughout a day based on at least a schedule; (Bhatt 0003).
The combination of Kimchi/Natarajan/Strong/Gopinathan/Higgins discloses delivering medications but does not disclose multiple doses of a medication taken per day. Bhatt teaches that it is old and well known for medications to be taken multiple times per day. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the pneumatic tube delivery system of Kimchi/Natarajan/ Mehdizadeh/Gopinathan/Higgins so as to have included a multiple doses per day, in accordance with the teachings of Bhatt, in order to properly treat a patient’s medical condition, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al.: (US PGPUB 2015/0120094 A1) in view of Natarajan et al.: (US PGUB 2017/0132393 A1) in view of Brooks (US 6,898,299 B1) and in further view of DiMichele (US PGPUB 2008/0207335 A1.
CLAIM 14
The combination of Kimchi/Natarajan/Strong/Gopinathan discloses the limitations above relative to Claim 11. Additionally, Kimchi discloses the following limitations:
wherein a lockbox integrated with the one or more residences releases the medication to the user in response to the user providing an identifier; (0067, 0074, 0081, 0086, 0090, 0095, 0098).

and the one or more biometrics; (DiMichele 0014 – 0023)
The claim requires two forms of authentication – an identifier and a biometric. Kimchi discloses an identifier. DiMichele discloses an electronic lock, controlled by a processor that requires two-factor authentication including an identifier and a biometric. The invention may be applicable to any type of device such as cash boxes, bill boxes, coupon boxes, voucher boxes, etc. These boxes may be construed as “lockboxes”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the pneumatic tube delivery system of Kimchi/Natarajan/Brooks so as to have included an electronic lock that requires two-factor authentication, in accordance with the teachings of DiMichele, in order to insure the identity of the user trying to open the lock, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Response to Arguments
The U.S.C. 103 Rejections
Applicant argues that Kimchi and the other cited references make no mention to docking the drone. Initially, Examiner notes that docking is disclosed in the specification at a high level of generality – “The drone may alternatively dock with the lockbox” (0029). Docking may be reasonably construed as landing on the lockbox as disclosed by Kimchi.
Applicant further argues that combining Strong and Gopinathan are improper because they do not refer to drones or equivalents. It appears that Applicant is arguing the references separately when they are meant to be combined. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, both Kimchi and Natarajan teach delivering items, including medications by UAVs or drones, and their combined teachings disclose all of the limitations in the independent claims except for “biometric locks”. Kimchi uses an access code provided by a controller once the container has been delivered, to open the electronic lock on the lockbox (i.e. safeguards of the lockbox). Kimchi contemplates using any other identification technology within the scope of the invention (0090). Brooks merely provides a different lock – i.e. a biometric lock. A biometric signature of a user is sensed by a wearable device, and when the user is identified using the biometric signature, an action, such as unlocking a lock to provide access to medical equipment, etc. It is unclear to the Examiner why this combination cannot reasonably be made. Brooks merely substitutes the type of electronic lock in Kimchi with a different type of electronic lock.
With respect to Applicant’s arguments concerning Strong, Examiner no longer relies on this reference and therefore, these arguments are moot. Examiner notes Applicant’s assertion that Strong teaches away from delivery of medications to a user’s residence. Examiner disagrees. Strong discloses delivering the dispenser to the patient (0011), for example by mailing it (0027). Similarly, Gopinathan discloses delivery by mail or courier (0006, 0033). Examiner asserts that delivery by drone as a substitute for mail is obvious. Nonetheless, Examiner does not rely on these elements as combination by the Applicant. Rather the autonomous drone delivery and user delivery notification system for medications sent from a pharmacy to a lockbox at a user’s residence, as taught by Kimchi/Natarajan, is modified by Brooks, replacing Strong/Gopinathan. The modification is a simple substitute of one lock type for another.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2004/0030581 A1 to Leven discloses a medication delivery system that is activated in real-time in response to biometric information measured by a wearable device.
US PGPUB 2014/0375470 A1 to Malveaux discloses a biometric wearable sensor for identifying the wearer used to unlock locks.
US PGPUB 2017/0010665 A1 to Tanaka et al. discloses a biometric wearable sensor for identifying the wearer and unlocks other devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.

/JOHN A PAULS/Primary Examiner, Art Unit 3626   						

Date: 4 January, 2022